UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2296


DEANA M. LOVE MOORE,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:12-cv-00104-D)


Submitted:   September 30, 2014           Decided:   October 10, 2014


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William   Lee   Davis,   III,  Lumberton,   North  Carolina,   for
Appellant.    Thomas G. Walker, United States Attorney, R. A.
Renfer, Jr., Assistant United States Attorney, Elisa Donohoe,
Special   Assistant   United  States   Attorney,  Raleigh,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deana M. Love Moore appeals the district court’s order

accepting     the      recommendation     of   the       magistrate      judge    and

upholding the denial of disability benefits.                    We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for the reasons stated by the district court.                         Love-Moore v.

Colvin,    No.    7:12-cv-00104-D       (E.D.N.C.    Sept.      24,     2014).     We

dispense    with       oral   argument    because        the    facts    and     legal

contentions      are   adequately   presented       in    the   materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2